DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Election filed September 12, 2022 and Amendment filed September 13, 2022.  Claims 1,3-21 are pending, in which claims 3-21 were newly added.  Claim 2 was canceled. 

Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in Paper date September 12, 2022.   Claim 2 was canceled.
 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 
 Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claim 1 of U.S. Patent No. 10,103,258.   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim 1 anticipatively recites every limitations of the present application claim 1, in which patent claim 1 clearly anticipatively discloses at column 8, lines 40-59, an integrated circuit comprising: a semiconductor substrate;  a transistor finger extending into the semiconductor substrate, the transistor finger including: a source region stripe; a drain region stripe substantially parallel to the source region stripe; a channel region stripe located substantially parallel to and between the source region stripe and the drain region stripe;  a plurality of thick oxide islands overlying and spaced apart along the source region stripe; and a gate structure that overlies the channel region stripe and the thick oxide islands.   

 Claims 3-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claim 1 of U.S. Patent No. 10,103,258 taken with Brech (2013/0313653) and Farrell (2017/0271329).
As applied above, patent claim 1 clearly anticipatively discloses at column 8, lines 40-59, an integrated circuit comprising: a semiconductor substrate;  a transistor finger extending into the semiconductor substrate, the transistor finger including: a source region stripe; a drain region stripe substantially parallel to the source region stripe; a channel region stripe located substantially parallel to and between the source region stripe and the drain region stripe;  a plurality of thick oxide islands overlying and spaced apart along the source region stripe; and a gate structure that overlies the channel region stripe and the thick oxide islands.  Re application claim 3: Patent claim 1 substantially recites the claimed limitations as recited in the application claim 3 for a conductive gate runner that is electrically connected to the gate structure, wherein employing a metal as well known in the art for forming the conductive gate runner would have been obvious to one of ordinary skill in the art because of the desirability to employ a high conductivity material for improving operating speed of the integrated circuit.  Re application claims 4,7, Patent claim 1 already recites a power transistor (re application claim 7) having at least one transistor finger; however, repeating the one transistor finger to form multiple transistor fingers so that a power integrated circuit with high voltage operation can be formed would have been well-known and obvious to one of ordinary skill in the art, as evidently shown by prior arts of cited in this application, because of the desirability to employ a power integrated circuit or a power amplifier with high voltage operation.
Re application claim 8:  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 1,3,5 (or patent claims 7, 8 and 10) substantially recite every limitations of the present application claim 8, in which patent claim 1 (at column 8, lines 40-590 (or patent claim 7 at columns 9-10) discloses, an integrated circuit comprising: a substrate having a first conductivity type, inherently; a source stripe having an opposite second conductivity type inherently and having a long axis extending along a first direction; a drain stripe having the second conductivity type inherently and having a long axis extending parallel to the source stripe; a gate structure that lies between the source region stripe and the drain region stripe (application claim 7) to provide a gate stripe over the substrate and between the source stripe and the drain stripe; and  a gate runner conductors having long axes extending along a different second direction ( application claims 5,10 for perpendicular direction), wherein each of the gate runner conductors is conductively connected to the gate stripe via a corresponding one of a plurality of gate extensions (application claims 3,7,8,10 for extensions) that extend from the gate stripe over the source stripe.  The application claim 8 recites the gate runner conductors having long axis arranged perpendicular to the source stripe, but does not recite a gate runner grid having a plurality of gate runner conductors.  However, Brech teaches (at Figs 3-4) the integrated circuit comprising a gate runner grid (Figs 3-4 for gate pad 24’) having a plurality of gate runner conductors connected to the grid 24’ as a common gate pad for electrical connection to the runner conductors.  It would have been well-known and obvious to one of ordinary skill in the art to form multiple transistor fingers  (re further application claim 6) in order to form a power integrated circuit by repeating more than one transistor finger (as recited in patent claims 1-13), wherein a gate runner grid having the plurality of gate runner conductors are electrically connection to the gate stripe structure for supplying the same potential voltage to the gate structure.
Re application claims 15,9:  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 1,3,5 (or patent claims 7, 8 and 10) substantially recite every limitations of the present application claim 8, in which patent claim 1, at column 8, lines 40-590 (or patent claim 7 at columns 9-10) discloses, an integrated circuit comprising: a substrate having a first conductivity type, inherently; a source stripe having an opposite second conductivity type inherently and having a long axis extending along a first direction; a drain stripe having the second conductivity type inherently and having a long axis extending parallel to the source stripe; a gate structure that lies between the source region stripe and the drain region stripe (application claim 7) to provide a gate stripe over the substrate and between the source stripe and the drain stripe; contacts connected to the extensions of the gate structure over the source region stripe; and  a gate runner conductors extending along a different second direction (application claims 5,10 for perpendicular direction), wherein each of the gate runner conductors is conductively connected to the gate stripe via a corresponding a plurality of gate extensions (application claims 7,8,10,3 for extensions) that extend from the gate stripe over the source stripe.   The application claim 7 recites the gate structure stripe that lies between the source region stripe and the drain region strip, but does not recite a first gate stripe and the second gate stripe.   However, Farrell teaches (at Fig 2, para 25-32) the integrated circuit comprising a plurality of gate stripes arranged in gate stripe pairs extending over the substrate and comprising a first gate stripe 116 and the second gate stripe 116; and a plurality of gate extensions 174, each gate extension contiguously connecting the first gate stripe of a corresponding gate stripe pair to a second gate stripe of the corresponding gate stripe pair, and connected to a grid 114 as a common gate pad for electrical connection.  It would have been well-known and obvious to one of ordinary skill in the art to form multiple transistor fingers  (re further application claim 6) in order to form a power integrated circuit by repeating more than one transistor finger (as recited in patent claims 1-13), and to form the gate stripe comprising the first gate stripe and the second gate stripe connected by the gate extension, as taught by Farrell.  It would have been well-known and obvious to one of ordinary skill in the art to form multiple transistor fingers  in order to form a power integrated circuit by repeating more than one transistor finger (as recited in patent claims 1-13) so as to form an integrated circuit comprising the plurality of source stripes, the plurality of drain stripes and the plurality of gate stripes, wherein the integrated circuit a power device for high voltage operation. 
Patent claim 13 substantially recites the claimed limitations as recited in the application claims 20,12 for control circuit.   Patent claim 8 substantially recites the claimed limitations as recited in the application claims 10,16 for thick oxide islands.  Regarding other dependent claims including 11-14,18-21, employing n-type, p-type and silicon substrate, as well known in the art, , as evidently shown by prior arts of cited in this application, would have been obvious to one of ordinary skill in the art because of the desirability to employ a semiconductor power transistor for the integrated circuit.  
 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822